UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6413



ALBERT CHARLES BURGESS, JR.,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Dennis W. Shedd, District Judge.
(CA-00-809-7-19BG)


Submitted:   June 21, 2001                    Decided:   July 3, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Appellant Pro Se. Barbara Murcier
Bowens, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert Charles Burgess, Jr., appeals the district court’s

order denying relief on his 28 U.S.C. § 2241 (1994) petition.   We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. Burgess v. United States, No. CA-00-809-7-19BG (D.S.C. Feb.

9, 2001).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2